DETAILED ACTION

Claim Objections
Claim 7 is objected to because of the following informalities:  “wherein the, wherein the attachment section” should be corrected as ----.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “the plurality of through” in line 7 is interpreted as --the plurality of through holes-- for clarity. Appropriate corrections is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites that “a second arm formed integrally with an end of the first arm in a second direction opposite the first direction” in lines 15-16. However, such limitation renders the scope of the claim indefinite. According to the originally filed drawings (i.e. fig2), it seems as the second arm (24) is formed with an end of the first arm (22) in a direction that is perpendicular to the first direction (along 
Claim 2:
Claim 2 recites that the positioning section includes a fixing section configured to fix the base to the object. However, the scope of the claim is indefinite. According to the originally filed specification, drawings, and currently amended claim 1, the positioning section engages the predetermined attachment position which is separate from the object (It is noted that the object is to be engaged by the holding section). For examination purposes, based on the originally filed specification (last paragraph on page 9), the object” in line 2 is interpreted as --[[the]]a mounting object--.
Claim 4:
Claim 4 recites “wherein the is provided on a flat face” in lines 1-2. However, the scope of the claim is indefinite as it is not clear what is being provided on a flat face. Upon a review of the originally filed specification and the drawings (i.e. figure 1), “wherein the is provided on a flat face” is interpreted as --wherein the predetermined attachment position is on a flat face--.
Claim 6:
Claim 6 recites “the one direction” in line 2. There is a lack of antecedent basis for this limitation. Claim 1 (which upon claim 6 depends) recites “a first direction” in line 10. For examination purposes, upon a review of originally filed specification and drawings (i.e. figs2-4), “the one direction” is interpreted as --the [[one]]first direction--. 
Claim 7:
Claim 7 recites “the attachment section is fixed to a face of the object”. However, claim 1 (which upon claim 7 depends) recites “an attachment section fixed to a face of the object” on the last line of the claim. It is not clear how “a face of the object” of claim 7 is different from “a face of the object” of claim 1. For examination purposes, “a face of the object” of claim 7 is interpreted as --[[a]]the face of the object--.
Claims 3 and 5, 8 are rejected as being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 only recites that the attachment section is fixed to the face of the object. However, claim 1 (which upon claim 7 depends) already recites such limitation on the last line of the claim (“an attachment section fixed to a face of the object”). Claim 7 does not recite any further structural limitations of the instant invention, the transport tool.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chalmers (US 9,649,754 B1).
Regarding claim 1, Chalmers (‘754) discloses a transport tool (fig1) used for transporting an object 16 (fig1, col.2 line21) to be attached to a predetermined attachment position (fig2), the transport tool comprising: 
a base 38 (col.2 lines43-44);
a holding section 36,48,52 (col.2 lines50-52, 55; fig1) supported by the base 38 so as to be movable in a predetermined axis (an elongate axis along an element 36; figs1-2), and configured to hold the object 16 (fig1); and
a positioning section 40 (col.2 lines44-50) provided at the base 38 and configured to arrange the object 16 held by the holding section 36,48,52 at a preparation position having a predetermined positional relationship with the predetermined attachment position (figs1-2), the positioning section 40 enabling an attachment operation (fig2) to attach the object 16 arranged at the preparation position to the predetermined attachment position by moving the holding section 36,48,52 in a first direction 37 (figs1-2, col.2 lines43-44) along the predetermined axis relative to the base 38 (col.2 lines42-44), 
wherein the holding section 36,48,52 includes: 
	a first arm 36 (col.2 line42) extending along the predetermined axis and supported by the base 38 (col.2 lines42-44; figs1-2); and
	a second arm 48 (col.2 lines50-51) formed integrally (figs1-4; formed as one-piece) with an end of the first arm 36 in a second direction opposite the first direction (as aforementioned and set forth under 35 U.S.C. 112(b), the second arm 48 is formed on an end, away from the positioning section 40, of the first arm 36 and extends downward therefrom; figs3-4), the second arm 48 extending from the end of the first arm in a direction away from the base 38 (figs3-4) so as to intersect with the predetermined axis (figs1-2), the object 16 being suspended at a distal end (an end near an element 52) of the second arm 48 such that the 
Regarding claim 2, Chalmers discloses the transport tool according to claim 1, wherein the positioning section 40 includes a fixing section 44 (col.2 lines46-47; fig2) configured to fix the base 38 to a mounting object 14 (figs1-2).
Regarding claim 3, Chalmers discloses the transport tool according to claim 1, further comprising a guide (an internal hole within the base 38 wherein the first arm 36 slides within; col.2 lines42-44) configured to guide the holding section 36,48,52 along the predetermined axis relative to the base 38 (figs1-2).
Regarding claim 4, Chalmers discloses the transport tool according to claim 3, wherein the predetermined attachment position is provided on a flat face (figs1-2, an end planar vertical surface), and wherein the predetermined axis is substantially orthogonal to the flat face (figs1-2).
Regarding claim 7, Chalmers discloses the transport tool according to claim 1, wherein the attachment section 52 is fixed to the face (an external peripheral surface) of the object 16.

Allowable Subject Matter
Claims 5-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of claim 5 not found was a use of a handle to enable the transport tool to be lifted up during transport of the object and where a center of gravity of the object during transport aligns with the handle in a downward direction of a gravity 
The subject matter of claim 6 not found was a use of an escape hole configured to receive an end of the first arm in the first direction; in combination with the limitations set forth in claim 6 and all of its preceding claims of the instant invention.
The subject matter of claim 8 not found was a use of a plurality of through holes on the attachment section and a plurality of fasteners inserted through the plurality of through holes; in combination with the limitations set forth in claim 8 and all of its preceding claims of the instant invention.

None of the currently or previously cited prior arts, alone or combined, teaches or renders obvious the indicated allowable subject matter of the instant invention.
	

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAHEE HONG/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723